Case 6:21-cv-00158-WWB-EJK Document 1-4 Filed 01/22/21 Page 1 of 3 PagelD 19

EXHIBIT
N

Case 6:21-cv-00158-WWB-EJK Document 1-4

Filed 01/22/21 Page 2 of 3 PagelD 20

IN THE CIRCUIT COURT, SEVENTH
JUDICIAL CIRCUIIT, IN AND FOR
VOLUSIA COUNTY, FLORIDA

CASE NO.: 2018-11957-PROL
DIVISION NO.: 10
IN RE: The Estate Of
ADDISON WOOLLEN MCNAIRY,

Deceased.

 

DENNIS LEE GORDEN,
vs.
STEVEN CHAUNCY.

 

 

STATE OF FLORIDA
COUNTY OF VOLUSIA

|, D.M. CLOWER, a/¥p D. MICHAEL CLOWER and DAVID MICHAEL CLOWER, being first
duly sworn of cath, depose end state as follows: |

Liam a licensed attomey and Notary Public in the State of Florida and am in good

standing with Tha Florida Bar Association and the Secretary of State. During the course of my
taw practice over the last forty or so years, | have prepared, notarized and witnessed numerous
wylls tn the state of Florida and elsewhere. Allof the Wills Ihave notartzed in the State of
Florida have been done strictly in accordance with Florida law; specifically, Florida Statute
732.502, The Last Wil & Testament of Addison Woollen McNairy, dated May 4, 2007, wes
executed and witnessed in accordance with the provisions of Florida Statute 732.502, in the

Flag Room (upstairs bar and lounge) at the Halifax River Yacht Club. The Flag Room of the Club.

 
Case 6:21-cv-00158-WWB-EJK Document 1-4 Filed 01/22/21 Page 3 of 3 PagelD 21

was visited by Mr. McNairy on almost a daily basts, usually during the neon hour, and this is
where he signed the 2007 Will. Michael C. Main and Robert Weber (now deceased) Just
happened to be there, which ts why | asked them to witness the signing of the Will by Mr.
McNairy. They were present and personally witnessed Mr. McNairy sign his Will on May 4,
2007.

1. Ihave reviewed the Affidavit of Michael C. Main, dated November 24, 2018, which is
on file with the Court In the above-styled cause. Mr. Main's statement in his affidavit at
paragraph 6 that neither he or Mr. Weber actually witnessed Mr. McNairy execution of May 4,
2007 Will ls false. Further, the statement (paragraph 7 of the affidavit) that he (Mr. Main) did
not belleve Mr. McNairy was even at the Club on that day Is also obviously false. Ido not know

| why Mr. Main would give fatse testimony, but there must be some motive. Perhaps he expects
to receive some compensation tf Mr. MeNairy's July 6, 2018 Will is allowed to.stand, as the
estate consists of assets that exceed 1 millon dollars in value.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

D. M. CLOWER.

BEFORE ME, the undersigned Florida Notary Public, on this 3" _ 3 day of Decen mses
2018, personally appeared D. M. CLOWER, who is personally known to me and who verified
sindér oath that the staternents made by him in his foregoing affidavit are true and correct.

 

 
